 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES GASPARD,                                     No. 2:18-cv-2397 TLN CKD P
12                          Plaintiff,
13              v.                                         ORDER
14    THE BREAKFAST TOMS, et al.,
15                          Defendants.
16

17             Plaintiff has filed his second request for an extension of time to file an application to

18   proceed in forma pauperis pursuant to the court’s order of September 6, 2018. Good cause

19   appearing, the request will be granted. No further extensions of time will be granted.

20             IT IS HEREBY ORDERED that:

21             1. Plaintiff’s request for an extension of time (ECF No. 10) is granted; and

22             2. Plaintiff is granted thirty days from the date of this order in which to file an application

23   to proceed in forma pauperis. No further extensions of time will be granted.

24   Dated: December 5, 2018
                                                         _____________________________________
25
                                                         CAROLYN K. DELANEY
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28   12/gasp2397.36sec
